Title: To Benjamin Franklin from Philippe-Denis Pierres, 19 May 1784
From: Pierres, Philippe-Denis
To: Franklin, Benjamin



Monsieur,
Paris 19 Mai 1784.

Je vous prie de permettre à Monsr. Baradelle l’ainé porteur de la presente de voir votre petite Presse. C’est un homme très habile & très intelligent pour toutes les pièces de mathèmatiques. Je serois bien aise qu’il prît le dessin des bandes, &ca.—parcequ’il pourra simplifier les masses de nos presses. Je suis persuadé que vous ne serez pas faché de parler avec lui; vous verrez que c’est un homme très instruit.

Je vous renouvelle, Monsieur, les assurances de mon attachement inviolable & du respect avec lequel Je suis, Monsieur Votre tres humble & très obeissant serviteur

Pierres
M. franklin.

 
Notation: Pierres 9 May 1784.
